DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant's election with traverse of group I in the reply filed on 12/08/2020 is acknowledged.  The traversal is on the ground(s) that independent claim 1 and 8 are substantially similar despite being directed to different statutory categories (device and method), respectively.  Applicant’s arguments, see Remarks page 6-7, filed on 12/08/2020, with respect to the restriction requirement between mailed out on 10/08/2020 have been fully considered and are persuasive. The restriction requirement between group I (electrosurgical system) and group II (method for operating an electrosurgical instrument) has been withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 9, 10, 12, 14 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "a memory element" in line 3.  It is unclear to the examiner if the Applicant is referring to the memory element that was mentioned in claim 8, line 5 or a new one. For examination purpose, the examiner is interpreting it to be the same.
Claim 10 recites the limitation "a generator" in line 2-3.  It is unclear to the examiner if the Applicant is referring to the generator that was mentioned in claim 8, line 5 or a new one. For examination purpose, the examiner is interpreting it to be the same.
Claim 12 recites the limitation "a memory element" in line 4.  It is unclear to the examiner if the Applicant is referring to the memory element that was mentioned in claim 8, line 5 or a new one. For examination purpose, the examiner is interpreting it to be the same.
Claim 14 appears to be an independent claim of an electrosurgical instrument for use in the electrosurgical system of claim 1. It is unclear to the examiner if the memory element that is storing at least one piece of operationally relevant information, which represents at least one set of operating instructions for the electrosurgical instrument that was mentioned in claim 1 or a new one.  It is also unclear if the display being mentioned is the same one that was mentioned in claim 1 or a new one. The examiner 
Claim 15 recites the limitation "a display” in line 8.  It is unclear to the examiner if the Applicant is referring to the display that was mentioned in claim 15, line 7 or a new one. For examination purpose, the examiner is interpreting it to be the same.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6-10, and 12-15 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Skwarek et al. (US 2006/0264831).
Regarding claim 1, Skwarek discloses an electrosurgical system (fig.1; system 10) comprising: an electrosurgical instrument (fig.1; ablation device 20), a generator (fig.1; PTD 14) is configured to operate the electrosurgical instrument [0043], a memory element (fig.8B; memory 93 or fig.9; memory 70 or smart memory chip ([0119] and [0123])) storing at least one piece of operationally relevant information [0100], which represents at least one set of operating instructions for the electrosurgical instrument ([0100], [0101], [0104], [0105] and also [0108]), and a display (fig.9; Screen 72) which is included in the generator, the display being configured to display the operationally relevant in formation [0113], wherein information, the system being configured to transfer the operationally relevant information to the display [0113].
Regarding claim 2, Skwarek discloses the electrosurgical system as claimed in claim 1, wherein the electrosurgical instrument includes the memory element ([0119], “a smart memory chip within the connected ablation device”, see also [0123]). 
Regarding claim 3, Skwarek discloses the electrosurgical system as claimed in claim 1, wherein the generator includes the memory element. The generator system 140 includes the connector board 46 that includes memory 93 as shown in figure 8B and the generator system 14 also includes memory 70 as shown in figure 9.
Regarding claim 6, Skwarek discloses the electrosurgical system as claimed in claim 1, wherein: the electrosurgical system has a default language setting, and the electrosurgical system is configured to display the operationally relevant information using the display in a language as a function of the default language setting ([0128], “English may always be the default language”).
Regarding claim 7, Skwarek discloses the electrosurgical system as claimed in claim 6, wherein the default language setting corresponds to a default language setting of the generator [0128].
Regarding claim 8,  Skwarek discloses a method for operating an electrosurgical instrument (fig.1; ablation device 20), the method comprising: providing at least one piece of operationally relevant information ([0100], [0101], [0104], [0105] and also [0108]), which represents at least one set of operating instructions for the electrosurgical instrument, in a memory element (fig.8B; memory 93 or fig.9; memory 70 or smart memory chip [0123]) of a generator (fig.1; PTD 14) the memory element of the generator storing the at least one piece of operationally relevant information to operate the electrosurgical instrument ([0100], [0101], [0104], [0105] and also [0108]), transferring the operationally relevant information to a display (fig.9; Screen 72) that is 
Regarding claim 9, Skwarek discloses the method as claimed in claim 8, in which the providing also includes storing the at least one piece of operationally relevant information in a memory element of the electrosurgical instrument ([0119], “a smart memory chip within the connected ablation device”, see also [0123]).
Regarding claim 10, Skwarek discloses the method as claimed in claim 9, further comprising: linking the electrosurgical instrument via signaling technology to a generator (fig.1; PTD 14) for operating the electrosurgical instrument, wherein the transferring includes transferring the operationally relevant information to the generator. The generator system 140 includes the connector board 46 that includes memory 93 as shown in figure 8B and the generator system 14 also includes memory 70 as shown in figure 9.
Regarding claim 12, Skwarek discloses the method as claimed in claim 8, further comprising: linking the generator via signaling technology to the electrosurgical instrument, which includes a memory element (fig.8B; memory 93 or fig.9; memory 70 or smart memory chip [0123]) in which identification information for identifying the electrosurgical instrument is stored, wherein the identification information is transferred to the generator, identifying the electrosurgical instrument by the generator, and transferring the operationally relevant information for the identified electrosurgical instrument to the display (fig.14-fig.17, see also [0100], [0101], [0104], [0105] and also [0108]).
Regarding claim 13, Skwarek discloses the method as claimed in claim 8, wherein the transferring of the operationally relevant information is performed during operation of the electrosurgical instrument (fig.13; message box, see also [0130]).
Regarding claim 14, Skwarek discloses an electrosurgical instrument (fig.1; ablation device 20) for use in the electrosurgical system (fig.1; system 10) as claimed in claim 1, the electrosurgical instrument being configured to be operated by a generator (fig.1; PTD 14), the electrosurgical instrument comprising: a memory element (fig.8B; memory 93 or fig.9; memory 70 or smart memory chip ([0119] and [0123])) in storing at least one piece of operationally relevant information, which represents at least one set of operating instructions for the electrosurgical instrument ([0100], [0101], [0104], [0105] and also [0108]), wherein the electrosurgical instrument is configured to be linkable via signaling technology to a display (fig.9; Screen 72) to transfer the operationally relevant information to the display [0113].
Regarding claim 15, Skwarek discloses a generator (fig.1; PTD 14) for operating an electrosurgical instrument (fig.1; ablation device 20), the generator comprising: a memory element (fig.8B; memory 93 or fig.9; memory 70 or smart memory chip ([0119] and [0123])) storing at least one piece of operationally relevant information ([0100], [0101], [0104], [0105] and also [0108]), which represents at least one set of operating instructions for the electrosurgical instrument ([0100], [0101], [0104], [0105] and also [0108]), wherein the generator is configured to be linkable via signaling technology to a display (fig.9; Screen 72) to transfer the operationally relevant information to the display, or the generator includes a display to display the operationally relevant information [0128].  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIGIST S DEMIE whose telephone number is (571)270-5345.  The examiner can normally be reached on Monday-Friday 8am-5Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-2721213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.